                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA

KENNETH PETERSON et. al.                        Case No. 0:19-cv-01129 (JRT/HB)
                                Plaintiffs,
v.
JBS USA FOOD COMPANY
HOLDINGS, TYSON FOODS, INC.,
CARGILL, INC., and NATIONAL
BEEF PACKING COMPANY,
                              Defendants.


        REPLY MEMORANDUM OF LAW IN SUPPORT OF JBS USA FOOD
      COMPANY HOLDINGS’ MOTION TO DISMISS THE SECOND AMENDED
                     CLASS ACTION COMPLAINT

        JBS USA Food Company Holdings’ motion to dismiss showed that (1) the SAC is

 devoid of factual allegations that any JBS entity engaged in any anticompetitive conduct,

 and (2) Plaintiffs have repeatedly sued a JBS entity that is merely a holding company that

 could not engage in the alleged anticompetitive conduct. Plaintiffs are unable to refute

 these points, confirming that dismissal with prejudice is required.

 I.     Plaintiffs Make No Specific Allegations of Anticompetitive Conduct by Any
        JBS Entity

        Plaintiffs contend there was a “concerted scheme to suppress throughput of beef”

 beginning in 2015 and that the “Meatpacking Defendants” “agree[d] to reduce slaughter

 capacity by closing or idling slaughter plants.” SAC ¶¶ 1, 67; see also Opp. 2. But as

 Plaintiffs’ opposition concedes, there is no allegation that any JBS entity closed or even

 instituted the idling of a plant either before or during the alleged conspiracy. Rather,
Plaintiffs argue that “Cargill, National Beef, and Tyson all closed plants between

February 2013 and August 2015, while JBS left a plant idle.” Opp. (Dkt. 134) 28

(emphasis added). This argument effectively concedes that JBS’ conduct was not

remotely parallel with that of any other Defendant.1 Moreover, an allegation that JBS

acquired an already-idled plant almost two years before the start of the alleged

conspiracy, and decided in 2013 to keep the plant idle, is not an allegation that JBS

“affirmatively acted to reduce the supply” of beef – that is, the “type of information” that

“is vital to pleading parallel conduct.” See In re Pork Antitrust Litig., No. 18-cv-1776

(JRT/HB), 2019 WL 3752497, at *8 (D. Minn. Aug. 8, 2019) (“In re Pork”); see also

JBS Mem. (Dkt. 127) at 2-3.

       Plaintiffs also do not dispute that materials cited in the SAC actually show that

JBS expanded capacity during the alleged conspiracy. JBS Mem. 3-4. This guts

Plaintiffs’ conclusory and wholly unsubstantiated assertion that JBS purportedly “agreed

to refrain from increasing slaughter capacity.” Opp. 28; see also SAC ¶ 67. It is well

established that “courts need not accept ‘factual assertions that are contradicted by’ . . .

documents upon which the pleadings rely.” Williams v. First Nat’l Bank of St. Louis, No.

4:14-CV-01458, 2014 WL 5800199, at *4 (E.D. Mo. Nov. 7, 2014). And while Plaintiffs

argue that “Tyson and JBS both decreased capacity by six percent” between 2014 and

2016, Opp. 3 (citing SAC ¶ 85), this assertion deliberately obscures that, even according



1
  Nor were the other Defendants’ alleged plant closures parallel in time. Joint Mem.
(Dkt. 118) 19.
                                               2
to Plaintiffs’ own chart, JBS dramatically increased production in 2016. SAC ¶ 11; see

also Joint Mem. 22-23.

       In light of the foregoing, Plaintiffs are left to argue that the “fact that [JBS] didn’t

close a plant does not negate its part in the conspiracy,” making the circular assertion that

“[w]hen viewed in conjunction with Plaintiffs’ additional allegations in the Complaint,

Plaintiffs clearly show that JBS’ actions are consistent with conspiratorial conduct.”

Opp. 46. But, given that JBS is accused of participating in a “an illegal scheme to

artificially reduce the supply of beef,” see Opp. 2, “additional allegations” cannot cure

the complete lack of any specific beef supply cut allegations by any JBS entity. In re

Pork, at *8.

       Moreover, the “additional allegations” that Plaintiffs deploy amount to

generalized, and improper, group pleading allegations concerning all Defendants. Opp.

46-47 (citing SAC ¶ 110 (noting only that the alleged queueing convention would have

“enabled” all Defendants to monitor each other); ¶¶ 101-106 (generalized allegations

about all Defendants); ¶¶ 107-117 (same); ¶ 67 (same)); see also JBS Mem. 4-5.

Plaintiffs’ unnamed witness allegations likewise fail to mention any specific actions by

any JBS entity; rather, they generically lump JBS in with the other Defendants. SAC ¶¶

69-84; 107-18. For example, Plaintiffs allege every Defendant, including JBS,

purportedly visited Witness 2’s feedlot to enforce the queuing convention, but provide no

details at all on when any such visits occurred, except that it was sometime after the fall

of 2012, years before the alleged conspiracy began. Opp. 46; SAC ¶ 107.


                                               3
       Finally, Plaintiffs argue that “JBS issued public statements communicating and

affirming” its “commitment to reducing slaughter volume and capacity throughout the

conspiracy.” Opp. 37 (citing SAC ¶¶ 135-141, 145-52). But that argument finds no

support in the Complaint, as the cited allegations are merely irrelevant quotations taken

from various JBS entities’ public earnings call statements about the profits of JBS’

businesses, not statements about supply reductions. See e.g., SAC ¶ 135 (“On August 11,

2016, JBS reported that it expected the beef business to have an EBITDA margin of 4-5

percent for the rest of the year and that ‘we are very positive now that second half we are

going to see this positive cycle showing in the results and showing in our results.’”).2

       Given all of this, JBS should not be “forced” into costly antitrust discovery

without a single concrete allegation that it engaged in any suspect conduct during the

conspiracy. In re Pork, at *9.

II.    The SAC Improperly Names JBS USA Food Company Holdings

       Plaintiffs baldly claim that “JBS USA [Food Company Holdings] directs and

oversees all of JBS’s U.S. cattle procurement, slaughter, and fabrication activities.” Opp.

47. But there are no such allegations in the Complaint supporting that assertion.

       The claim is also false, because publicly-available materials demonstrate that JBS

USA Food Company Holdings, as its name suggest, is merely a holding company. JBS

Mem. 7-8. That is presumably why Plaintiffs’ counsel here – substantially the same



2
  Plaintiffs also ignore that the cited earnings calls actually show that JBS’ EBIDTA fell
during the alleged conspiracy, thus directly contradicting the allegations that JBS’
margins soared. JBS Mem. at 6-7.
                                             4
counsel representing the Pork plaintiffs – dismissed JBS USA Food Company Holdings

from the Pork litigation after the Court recognized that “in order for antitrust allegations

against a subsidiary to be fairly made against the parent company, there must be

allegations that the parent company actually engaged in anticompetitive conduct and not

merely that it served as parent to its wholly-owned subsidiary.” In re Pork, at *9 (citing

Reg’l Multiple Listing Serv. of Minn., Inc. v. Am. Home Realty Network, Inc. (“MLS”), 9

F. Supp. 3d 1032, 1045 (D. Minn. 2014)). The Complaint here lacks any allegations that

JBS USA Food Company Holdings (or any JBS entity) “actually engaged in

anticompetitive conduct.” The two cases Plaintiffs cite on this point – MLS and H.J., Inc.

v. Int’l Tel. & Tel. Corp., 867 F.2d 1531, 1549 (8th Cir. 1989) (parent company “cannot

be held liable ‘as an actor’ without proof that it performed acts sufficient to create

liability”) (emphasis in original) – only support dismissal here.

                                      CONCLUSION

       For the foregoing reasons and those in JBS USA Food Company Holdings’

opening brief, JBS USA Food Company Holdings respectfully submits the claims against

it should be dismissed with prejudice.




                                              5
Dated: February 3, 2020   /s/ Jessica J. Nelson
                          Donald G. Heeman (#0286023)
                          Jessica J. Nelson (#0347358)
                          Randi J. Winter (#0391354)
                          SPENCER FANE LLP
                          150 South Fifth Street, Suite 1900
                          Minneapolis, MN 55402
                          Telephone: (612) 268-7000
                          dheeman@spencerfane.com
                          jnelson@spencerfane.com
                          rwinter@spencerfane.com

                          Stephen R. Neuwirth (pro hac vice)
                          Sami H. Rashid (pro hac vice)
                          QUINN EMANUEL URQUHART & SULLIVAN LLP
                          51 Madison Avenue, 22nd Floor
                          New York, NY 10010
                          Telephone: (212) 849 7000
                          stephenneuwirth@quinnemanuel.com
                          samirashid@quinnemanuel.com

                          Ethan Glass (#316490)
                          QUINN EMANUEL URQUHART & SULLIVAN LLP
                          1300 I Street NW Suite 900
                          Washington, D.C. 20005
                          Telephone: (202) 538-8265
                          ethanglass@quinnemanuel.com

                          Counsel for Defendant JBS USA Food Company
                          Holdings




                                       6
